                            UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

IN RE:                                         §
                                               §
BENJAMIN JOE GIRON and                         §
5401 MONTOYA DR EL PASO TEXAS,                 §             CASE NO. 20-31151-hcm
LLC                                            §                  Chapter 13
                                               §
            DEBTOR,                            §
                                               §
EL PASO NATIONAL MORTGAGE,                     §
LLC                                            §
                                               §
            MOVANT,                            §
                                               §
vs.                                            §
                                               §
BENJAMIN JOE GIRON and                         §
5401 MONTOYA DR EL PASO TEXAS,                 §
LLC                                            §
                                               §
            RESPONDENTS.                       §

                AMENDED CERTIFICATE OF SERVICE FOR
 EL PASO NATIONAL MORTGAGE, LLC’S MOTION FOR EXPEDITED HEARING
ON ITS MOTION FOR RELIEF FROM THE AUTOMATIC STAY REGARDING REAL
  ESTATE, 5401 MONTOYA DRIVE AND, ALTERNATIVELY, FOR ADEQUATE
                       PROTECTION (Doc No. 7)

            I hereby certify that a copy of El Paso National Mortgage, LLC’s Motion For Expedited

Hearing On Its Motion For Relief From The Automatic Stay Regarding Real Estate, 5401 Montoya

Drive And, Alternatively, For Adequate Protection (Doc. No. 7) was mailed to Debtor and to all

parties and creditors identified in the attached matrix, on November 17, 2020.




1191433.1                                          1
            Respectfully submitted,

            SCOTTHULSEPC
            One San Jacinto Plaza
            201 E. Main Dr.
            Suite 1100
            P.O. Box 99123
            El Paso, Texas 79999-9123
            (915) 533-2493
            (915) 546-8333 Facsimile

            By:     /s/ Robert R. Feuille
                    ROBERT R. FEUILLE
                    State Bar No. 06949100
                  Counsel for Movant,
                  El Paso National Mortgage, LLC




1191433.1   2
Label Matrix for local noticing     U.S. BANKRUPTCY COURT              Amex Express National Bank
0542-3                              511 E. San Antonio Ave., Rm. 444   c/o Becket & Lee LLP
Case 20-31151-hcm                   EL PASO, TX 79901-2417             Po Box 3001
Western District of Texas                                              Malvern, PA 19355-0701
El Paso
Tue Nov 17 10:08:20 CST 2020
Applied Bnk                         Benjamin Joe Giron                 Capital One
4700 Exchange Court                 5401 Montoya                       Po Box 30281
Boca Raton, FL 33431-4450           El Paso, TX 79932-2410             Salt Lake Cty, UT 84130-0281



Capital One Bank (USA), N.A.        Cbna                               Cbusasears
by American InfoSource as agent     Attn: Centralized Bankruptcy       Po Box 6217
Po Box 71083                        PO Box 790034                      Sioux Falls, SD 57117-6217
Charlotte, NC 28272-1083            St Louis, MO 63179-0034


Comenity Bank/Express               Credit One Bank                    El Paso Electric Company
Attn: Bankruptcy                    PO Box 98872                       Po Box 650801
PO Box 182125                       Las Vegas, NV 89193-8872           Dallas, TX 75265-0801
Columbus, OH 43218-2125


El Paso National Mortgage, LLC      El Paso Water                      First Nataional Bank/Legacy
444 EXECUTIVE CENTER BLVD Ste 240   Po Box 511                         Attn: Bankruptcy
El Paso, TX 79902-1039              El Paso, TX 79961-0511             PO Box 5097
                                                                       Sioux Falls, SD 57117-5097


First PREMIER Bank                  Fortiva                            GECU
Attn: Bankruptcy                    Attn: Bankruptcy                   Attn: Bankruptcy
PO Box 5524                         PO Box 105555                      PO Box 20998
Sioux Falls, SD 57117-5524          Atlanta, GA 30348-5555             El Paso, TX 79998-0998


(p)INTERNAL REVENUE SERVICE         Internal Revenue Service           L & M Okubo Management & Services, LLC
CENTRALIZED INSOLVENCY OPERATIONS   Po Box 7346                        c/o Mills Escrow Company
PO BOX 7346                         Philadelphia, PA 19101-7346        906 North Mesa Street, Suite 101
PHILADELPHIA PA 19101-7346                                             El Paso, Texas 79902-4080


L&M Okubo Management & Srvs, LLC    Las Cruces Utilities               MDJJ Real Estate, LLC
c/o Mills Escrow                    PO Box 20000                       5862 Cromo Dr Ste 100
906 N Mesa St Ste 101               Las Cruces, NM 88004-9002          El Paso, TX 79912-5510
El Paso, TX 79902-4080


McKenzie Paul & Associates          PRA Receivables Management, LLC    Regional Fin
111 W Anderson Ln Ste E350          PO Box 41021                       500 N Oregon
Austin, TX 78752-1136               Norfolk, VA 23541-1021             El Paso, TX 79901-1121



Regional Management Corporation     Stuart Cox                         Syncb/ccdstr
979 Batesville Road Ste B           1760 N Lee Trevino Dr Ste A        Attn: Bankruptcy
Greer, SC 29651-6819                El Paso, TX 79936-4566             PO Box 965060
                                                                       Orlando, FL 32896-5060
Syncb/hhgreg                                         Syncb/sunglass Hut                                   Synchrony Bank/Gap
Attn: Bankruptcy                                     Attn: Bankruptcy                                     Attn: Bankruptcy Dept
PO Box 965060                                        PO Box 965060                                        PO Box 965060
Orlando, FL 32896-5060                               Orlando, FL 32896-5060                               Orlando, FL 32896-5060


Synchrony Bank/Lowes                                 TRS Recovery Services, Inc.                          United States Trustee
Attn: Bankruptcy                                     1600 Terrell Mill Rd Se                              615 E. Houston Suite 533
PO Box 965060                                        Marietta, GA 30067-8307                              San Antonio, TX 78205-2055
Orlando, FL 32896-5060


United States Trustee - EP12                         Uprising Investments                                 Volkswagen Credit, Inc
U.S. Trustee’s Office                                5862 Cromo Dr. Ste 100                               Attn: Bankruptcy
615 E. Houston, Suite 533                            El Paso, TX 79912-5510                               PO Box 3
P.O. Box 1539                                                                                             Hillboro, OR 97123-0003
San Antonio, TX 78295-1539

Westar Pacific Mortgage                              Stuart C. Cox                                        Timothy V. Daniel
Po Box 32950                                         El Paso Chapter 13 Trustee                           Timothy V. Daniel, P.C.
Phoenix, AZ 85064-2950                               1760 N. Lee Trevino Dr.                              603 Mississippi Ave.
                                                     El Paso, TX 79936-4565                               El Paso, TX 79902-2415




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Internal Revenue Service
PO Box 1301
Charlotte, NC 28201-1301




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Benjamin Joe Giron                                End of Label Matrix
5401 Montoya                                         Mailable recipients      41
El Paso, TX 79932-2410                               Bypassed recipients       1
                                                     Total                    42
